Francis X. Conlon, J.
On this writ of habeas corpus, the
petitioner has attacked the legality of a conviction of a defendant at the Municipal Term of the City Magistrates ’ Court. After conviction the defendant was remanded for one week for investigation before sentencing. Under section 153 of the New York City Criminal Courts Act, a magistrate sitting as such or as a Court of Special Sessions, may so remand a defendant. However, the attack here is based on the lack of jurisdiction of the Municipal Term to try this matter. Under section 102-c of the New York City Criminal Courts Act, city magistrates have jurisdiction to try and punish a violation of section 225 of the Sanitary Code of the city, which violation is declared to be an offense. Under section 130, Administrative Code violations which are misdemeanors may be tried by a magistrate sitting as a Court of Special Sessions. Under section 141, the Municipal Term has jurisdiction of violations of the Administrative Code which are misdemeanors.
It may be that the conviction is illegal because of the lack of jurisdiction of the Municipal Term to try this matter, but such determination need not be made by this court. In fact, on the papers and arguments submitted, such decision should not be rendered by this court on this proceeding. It should be left for the orderly determination on appeal. However, if the conviction should not be sustained, the defendant would be harmed by the remand. Accordingly, the writ is sustained, the defendant will be released on bail in the amount of $250 for appearance at the *36Municipal Term of the City Magistrates’ Court, Borough of Manhattan, 455 West 151st Street, New York 31, N. Y., on January 30, 1959, at 11:00 a.m., for such further procedings as may be had in that court.